Name: Council Regulation (EEC) No 4246/88 of 21 December 1988 opening and providing for the administration of Community tariff quotas for certain fisheries products originating in the Canary Islands (1989)
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 No L 373 / 3531 . 12 . 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4246/ 88 of 21 December 1988 opening and providing for the administration of Community tariff quotas for certain fisheries products originating in the Canary Islands ( 1989) Whereas , by Council Regulation (EEC ) No 839 / 88 of 28 March 1988 totally suspending certain customs duties applicable by the Community as constituted on 3 1 December 1985 to imports from Spain and Portugal ( 2 ), the collection of customs duties applicable in the Community of Ten pursuant to the Act of Accession of Spain and Portugal to fishery products , imported from Spain and Portugal , shall be totally suspended as soon as they fall to the level of 2 % or less ; Whereas it is possible that for certain products indicated in the Annex to this Regulation the Community adopts a more favourable tariff regime to that currently applicable, in the framework of quotas or tariff suspensions ; whereas it is appropriate , in the context , to grant to products originating in the Canary Islands treatment as favourable as that given to the same products from that part of Spain included in the customs territory of the Community , as is provided for in Article 3 of Protocol 2 of the Act of Accession ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 3 of Protocol 2 thereto , Having regard to the proposal from the Commission , Whereas Article 3 of Protocol 2 and Article 10 of Protocol 3 to the Act of Accession provide that , within the limits of annual Community tariff quotas , fisheries products listed in the Annex and originating in the Canary Islands or Ceuta and Melilla are to qualify for reductions in duties when imported into the customs territory of the Community with the exception of Spain ; whereas this tariff preference applies only to products which have been imported during 1982 , 1983 or 1984 ; whereas there is no trade in the said products originating in Ceuta and Melilla and thus no need to open quotas for these products originating in those territories ; whereas , calculated on the basis of the abovementioned Article 3 , the quota volumes for these products originating in the Canary Islands are as follows :  604 tonnes of certain products falling within CN code ex 0301 , ex 0302 , ex 0303 or ex 0304 ,  3 429 tonnes of certain products falling within CN code ex 0306 or ex 0307,  539 tonnes of certain products falling within CN codes 1604 11 00 to 1604 30 90 , and  227 tonnes of products falling within CN code 2301 20 00; Whereas there are no imports of the other products ; Whereas the products imported under these quotas are to qualify for the progressive reduction in customs duties according to the same timetable and under the same conditions as provided for in Article 173 of the Act of Accession , provided the reference prices are observed ; whereas , by virtue of Regulation (EEC) No 3482/ 88 (*), the customs duty applicable to the import into the Community of Ten , ofprepared or preserved sardines of the species Sardina pilchardus, coming from Spain , shall be subject to a flat-rate reduction of five points; whereas , however , where the products concerned are imported into Portugal , the duties applicable are to be calculated in accordance with the relevant provisions of the Act of Accession ; Whereas equal and continuous access to the said quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas these quotas should not be allocated among the Member States , without prejudice to the drawing against the quota volumes of such quantities as they may need under the conditions and according to the procedure laid down in Article 2 ( 1 ); whereas this method of administration requires close . cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas if, during the quota period , the tariff quota is almost totally used up, it is indispensable that Member States return to this quota the entirety of the drawings made which have not been used , in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares levied by that economic union may be carried out by any one of its members , ( ») OJ No L 306 , 11 . 11 . 1988 , p. 1 . ( 2 ) OJ No L 87 , 31 . 3 . 1988 , p. 1 . No L 373 / 36 Official Journal of the European Communities 31 . 12 . 88 HAS ADOPTED THIS REGULATION : same product coming from that part of Spain included in the customs territory of the Community . Article 2 1 . If an importer gives notification of imminent imports of the products in question into a Member State and applies to take advantage of the quotas , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quotas so permits . 2 . Without prejudice to Article 3 , shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . Article 1 1 . From 1 January to 31 December 1989 the customs duties applicable to imports into the Community with the exception of Spain of the products originating in the Canary Islands listed in the Annex shall be suspended at the levels indicated and within the limits of the Community tariff quotas shown . Within the limits of these tariff quotas the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . 2 . In order to qualify for these tariff quotas the products concerned must observe the reference prices which apply to them . 3 . In whatever state the fisheries products referred to in this Article are presented , to the exclusion of flours , meals and pellets , of fish , crustaceans or molluscs , falling within CN code ex 2301 20 00 , they shall not qualify for the tariff quotas unless , when they are presented to the authorities responsible for the import formalities with a view to their entry for free circulation in the customs territory of the Community , they are presented in packagings which bear in a clearly visible and perfectly legible form :  the words 'Origin : Canary Islands' or 'Origin : Ceuta and Melilla' or the equivalent thereof in another official Community language printed in Roman type at least 20 millimetres high , and  the net weight in kilograms of the fish contained in the packagings . In addition , the immediate packings of pre-packaged foodstuffs falling within CN codes 1604 11 00 to 1604 30 90 must bear the words 'Made in the Canary Islands' or 'Made in Ceuta and Melilla' or the equivalent thereof in another official Community language in a clearly visible , perfectly legible and indelible form . This paragraph shall apply without prejudice to the specific rules contained in Council Regulation (EEC) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish ('), and Council Regulation (EEC) No 104 / 76 of 19 January 1976 laying down common marketing standards for shrimps of the genus 'Crangon ' spp . ( 2 ), as last amended by Regulation (EEC) No 3940/ 87 ( 3 ). 4 . In case of modification or full or partial suspension of the customs duties applicable to the third countries for one of the products indicated in the Annex to this Regulation , the duties applicable to this product originating in the Canary Islands must automatically be equal to those applicable to the Article 3 1 . Once at least 80% of the tariff quota as defined in Article 1(1 ) has been used up , the Commission shall notify the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the tariff quota must be made according to the following provision : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit laid down by the Commission starting from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the tariff quota all the quantities which have not been used on that date , within the meaning of Article 4 ( 3 ) and (4). (!) OJ No L 20 , 28 . 1 . 1976 , p. 29 . ( 2 ) OJ No L 20 , 28 . 1 . 1976 , p. 35 . ( 3 ) OJ No L 373 , 31 . 12 . 1987 , p. 6 31 . 12 . 88 Official Journal of the European Communities No L 373 / 37 Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 ( 1 ) enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quotas for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the product concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports of the product concerned actually charged against the quota . Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU No L 373 / 38 Official Journal of the European Communities 31 . 12 . 88 ANNEX Order No CN code Description Amount of tariff quota ( tonnes ) Rate of duty (% ) 1 2 3 4 ! 5 09.0405 Live fish :  Other live fish : 6   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo 0 4 aguabonita, Salmo gilae )   Eels (Anguilla spp .)   Carp   Other :    Freshwater fish :     Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) Fish , fresh or chilled , excluding fish fillets and other fish meat of code 0304 :  Salmonidae , excluding livers and roes : 0   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo 6 0 0 4 7,5 0301 0301 91 00 0301 92 00 0301 93 00 0301 99 0301 99 11 0302 0302 1 1 00 0302 12 00 0302 21 0302 21 10 0302 21 30 0302 21 90 0302 22 00 0302 23 00 0302 29 00 0302 31 0302 31 90 0302 32 0302 32 90 0302 33 0302 33 90 0302 39 0302 39 90 0302 40 0302 40 90 0302 50 0302 50 10 0302 50 90 0302 61 0302 61 10 604 7,5 7,5 7,5 aguabonita, Salmo gilae)   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)  Flat fish ( Pleuronectidae , Bothidae , Cynoglossidae , Soleidae , Scophthalmidae and Citharidae), excluding livers and roes :   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippo ­ glossus, Hippoglossus stenolepis ):    Lesser or Greenland halibut ( Reinhardtius hippoglossoides )    Atlantic halibut (Hippoglossus hippoglossus)    Pacific halibut (Hippoglossus stenolepis )   Plaice ( Pieuronectes platessa )   Sole (Solea spp .)   Other  Tunas (of the genus Thunnus ), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes :   Albacore or longfinned tunas ( Thunnus alalunga):    Other   Yellowfin tunas ( Thunnus albacares ):    Other   Skipjack or stripe-bellied bonito :    Other   Other :    Other  Herrings ( Clupea harengus, Clupea pallasii), excluding livers and roes :   From 16 June to 14 February  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes :   Of the species Gadus morhua   Other cod  Other fish , excluding livers and roes : 11 11 11 11 7,5 6 6   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp .), brisling or sprats (Sprattus sprattus ): 11,5    Sardines of the species Sardina pilchardus 31 . 12 . 88 Official Journal of the European Communities No L 373 / 39 l 2 3 4 5 09.0405 (cont 'd)    Sardines of the genus Sardinops; sardinella (Sardinella spp .) 7,5    Brisling or sprats (Sprattus sprattus ): 6,5 7,5 7,5 0302 61 30 0302 61 99 0302 62 00 0302 63 00 0302 64 0302 64 90 0302 65 0302 65 10 0302 65 90 0302 66 00 0302 69 0302 69 11 7,5 4 4 free 4 11 4 4 _ _ _ _ From 16 June to 14 February   Haddock (Melanogrammus aegle/inus )   Coalfish (Pollachius virens )   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):    From 16 June to 14 February   Dogfish and other sharks :    Dogfish {Squalus acanthias and Scyliorhinus spp .)    Other   Eels (Anguilla spp .)   Other:    Freshwater fish :     Carp    Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in code 0302 33 :      Other     Redfish (Sebastes spp .):      Of the species Sebastes marinus      Other _ _ _ _ Fish of the species Boreogadus saida     Whiting (Merlangus merlangus )     Ling (Molva spp .)     Alaska pollack ( Theragra chalcogramma) and pollack (Pollachius pollachius )     Anchovies (Engraulis spp .)     Sea bream (Dentex dentex and Pagellus spp .) _ _ _ _ Hake (Merluccius spp ., Urophycis spp .)     Silver hake (Merluccius bilinearis )     Megrim (Lepidorhombus spp .)     Ray's bream (Brama spp .)     Monkfish (Lophius spp .)     Blue whiting (Micromesistius poutassaou or Gadus poutassou )     Other  Livers and roes Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 :  Pacific salmon (Oncorhynchus spp.), excluding livers and roes and salmon , frozen and headless , for the processing industry for manufacture into pastes or spreads  Other Salmonidae , excluding livers and roes : 6 7,5 7.5604 (cont 'd) 7,5 7,5 7,5 0302 69 25 0302 69 31 0302 69 33 0302 69 35 0302 69 41 0302 69 45 0302 69 51 0302 69 55 0302 69 61 0302 69 65 ex 0302 69 65 0302 69 71 0302 69 75 0302 69 81 0302 69 85 0302 69 95 0302 70 00 0303 0303 10 00 7,5 4 7,5 7,5 7,5 7,5 free 5 0   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo i 6aguabonita, Salmo gilae)   Atlantic salmon (Salmo salar) and Danube salmon (Hucho 0303 21 00 0303 22 00 0303 31 0303 31 10 0hucho )  Flat fish (Pleuronectidae , Bothidae, Cynoglossidae , Soleidae , Scophthalmidae and Citharidae), excluding livers and roes :   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippo ­ glossus, Hippoglossus stenolepis ):    Lesser or Greenland halibut (Reinhardtius hippoglossoides ) free No L 373 /40 Official Journal of the European Communities 31 . 12 . 88 - | 2 3 4 5 09.0405 (cont 'd) 0303 31 30 0303 31 90    Atlantic halibut (Hippoglossus hippoglossus )    Pacific halibut (Hippoglossus stenolepis ) i 0303 32 00   Plaice (Pleuronectes platessa ) 4 7,5 7,5 7,5 7,5 7,5 \ 0303 33 00   Sole (Solea spp .) 0303 39   Other : 0303 39 10    Flounder (Platichthys flesus) 0303 39 90    Other  Tunas ( of the genus Thunnus), skipjack or stripe-bellied bonito (Eutbynnus (Katsuwonus) pelamis), excluding livers and roes : 0303 41   Albacore or longfinned tunas (Thunnus alalunga): 0303 41 90    Other 0303 42   Yellowfin tunas (Thunnus albacares): 0303 42 90    Other 0303 43   Skipjack or stripe-bellied bonito : 11 11 11 11 0303 43 90    Other 0303 49   Other : 0303 49 90    Other 0303 50  Herrings (Clupea harengus , Clupea pallasii), excluding livers and roes : 0303 50 90   From 16 June to 14 February free 0303 60  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0303 60 11   Of the species Gadus morhua 0303 60 19   Of the species Gadus ogac 0303 60 90   Of the species Gadus macrocephalus  Other fish , excluding livers and roes: 604(cont 'd) 0303 71   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp .), brisling or sprats (Sprattus sprattus): 0303 71 10    Sardines of the species Sardina pilchardus 6 7,5 7,5 11,5 7,5 7,5 7,5 7,5 0303 71 30    Sardines of the genus Sardinops; sardinella (Sardinella spp .)    Brisling or sprats (Sprattus sprattus): 0303 71 99 _ _ _ _ From 16 June to 14 February 0303 72 00   Haddock (Melanogrammus aeglefinus) 0303 73 00   Coalfish (Pollachius virens) 0303 74   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):    Of the species Scomber scombrus and Scomber japonicus : 0303 74 19     From 16 June to 14 February 0303 74 90 I    Of the species Scomber australasicus 0303 75 |   Dogfish and other sharks : 0303 75 10    Dogfish (Squalus acanthias and Scyliorhinus spp .) 0303 75 90    Other I 0303 76 00   Eels (Anguilla spp .) 10 7,5 4 4 0 7,5 7,5 4 7,5 0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) \ 0303 78   Hake (Merluccius spp ., Urophycis spp .): I 0303 78 10    Hake of the genus Merluccius ex 0303 78 10    Silver hake (Merluccis bilinearis ) 0303 78 90    Hake of the genus Urophycis 0303 79   Other :    Freshwater fish : 31 . 12 . 88 Official Journal of the European Communities No L 373 / 41 l 2 3 4 5 09.0405 (cont 'd) 0303 79 11 4 11 4     Carp    Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripebellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in code 0303 43 :    Other     Redfish ( Sebastes spp .):      Of the species Sebaste marinus      Other     Fish of the species Boreogadus saida     Whiting (Merlangus merlangus)     Ling (Molva spp .)     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius)     Fish of the species Orcynopsis unicolor:      From 16 June to 14 February    _ Anchovies (Engraulis spp .) 4 6 7,5 7,5 7,5 10 0303 79 31 0303 79 35 0303 79 37 0303 79 41 0303 79 45 0303 79 51 0303 79 55 0303 79 63 0303 79 65 0303 79 71 0303 79 73 0303 79 75 0303 79 81 0303 79 83 0303 79 99 0303 80 00 0304 0304 10 7,5 7,5     Sea bream (Dentex detitex and Pagellus spp .) 7,5 ' 7,5 7,5 7,5 7,5     Megrim (Lepidorhombus spp .) _ _ _ _ Ray's bream (Brama spp .)     Monkfish (Lophius spp .)     Blue whiting (Micromesistius poutassou or Gadus poutassou)     Other  Livers and roes Fish fillets and other fish meat (whether or not minced), fresh , chilled or frozen :  Fresh or chilled :   Fillets :    Of freshwater fish : 5 604 (cont 'd)  _ _ _ Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, 6Salmo aguabonita, Salmo gilae)     Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho bucho) _ _ _ _ Fillets of eels and carps - - - Other : 0 free     Of cod (Gadus morhua, Gadus ogac, Gadus 9 9 0304 10 11 0304 10 13 ex 0304 10 19 0304 10 31 0304 10 39 ex 0304 10 91 0304 10 99 0304 20 0304 20 11 0304 20 13 ex 0304 20 19 macrocephalus) and of fish of the species Boreogadus saida     Other   Other fish meat (whether or not minced):    Fish meat other than fillets of trout, salmon , eels and carps    Other  Frozen fillets :   Of freshwater fish : free free    Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo 6aguabonita, Salmo gilae)    Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)    Of eels and carps 0   Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and free 7,50304 20 21 0304 20 29 of fish of the species Boreogadus saida :    Of cod of the species Gadus macrocephalus    Other 7,5 No L 373 /42 Official Journal of the European Communities 31 . 12 . 88 1 2 3 4 5 09.0405 (cont'd) 0304 20 31 0304 20 33   Of coalfish (Pollachius virens)   Of haddock (Melanogrammus aeglefinus)   Of redfish (Sebastes spp.): 7,5 7,5 0304 20 35    Of the species Sebastes marinus 6 0304 20 37    Other l 6 0304 20 41   Of whiting (Merlangus merlangus) \ 7,5 0304 20 43   Of ling (Molva spp .) 7,5 0304 20 45   Of tuna ( of the genus Thunnus ) and of fish of the genus Euthynnus   Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor: 9 0304 20 51    Of mackerel of the species Scomber australasicus 7,5 0304 20 53 - - - Other   Of hake (Merluccius spp ., Urophycis spp .): 7,5 0304 20 57    Of hake of the genus Merluccius 7,5 0304 20 59    Of hake of the genus Urophycis   Of dogfish and other sharks : 7,5 0304 20 61    Of dogfish (Squalus acanthias and Scyliorhinus spp .) 7,5 0304 20 69    Of other sharks 7,5 0304 20 71   Of plaice (Pleuronectes platessa) 7,5 0304 20 73   Of flounder { Platichthys flesus ) \ 7,5 0304 20 75   Of herring (Clupea harengus, Clupea pallasii) 7,5 0304 20 79   Of megrim (Lepidorhombus spp. ) 7,5 0304 20 81   Of Ray's beam (Brama spp .) 7,5 0304 20 83 0304 20 99   Of monkfish (Lophius spp .)   Other 604 (cont'd) 7,5 7,5 0304 90  Other : 0304 90 10   Fish meat other than fillets , frozen , of trout , salmon , eels and carps   Other :    Of herring (Clupea harengus, Clupea pallasii ): free 0304 90 25     From 16 June to 14 February free ex 0304 90 31    Of redfish (Sebastes spp .)    Of cod (Gadus morhua, Gadus ogac , Gadus macrocephalus ) and of fish of the species Boreogadus saida : 4 0304 90 35     Of cod of the species Gadus macrocephalus I 7,5 0304 90 38     Of cod of the species Gadus morhua IlI 6 0304 90 39     Other \ 7,5 0304 90 41    Of coalfish ( Pollachius virens ) \ 7,5 0304 90 45 _ _ _ Of haddock (Melanogrammus aeglefinus )    Of hake {Merluccius spp ., Urophycis spp .): I 7,5 0304 90 47     Of hake of the genus Merluccius li\ 7,5 ex 0304 90 47     Of the genus Merluccius bilinearis II\ 4 0304 90 49     Of hake of the genus Urophycis \ 7,5 0304 90 51    Of megrim (Lepidorhombus spp .) \ 7,5 0304 90 55    Of Ray's bream (Brama spp .) 7,5 0304 90 57    Of monkfish (Lophius spp .) li\ 7,5 0304 90 59    Of blue whiting (Micromesistius poutassou or Gadus poutassou ) \\I 7,5 ex 0304 90 99    Fish meat , other than frozen fillets , of species mentioned in this Regulation under code 0303 UI free 31 . 12 . 88 Official Journal of the European Communities No L 373 /43 1 2 3 L 4 5 09.0407 0306 Crustaceans , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine; crustaceans , in shell , cooked by steaming or by boiling in water, whether or not chilled , frozen , dried , salted or in brine: ll  Frozen : IlII 0306 11 00   Rock lobster and other sea crawfish ( Palinurus spp ., Panulirus spp ., Jasus spp .) 6,2 0306 12   Lobsters (Homarus spp .): IlIl 0306 12 10 Whole II free 0306 12 90    Other II free 0306 13   Shrimps and prawns : 0306 13 10 _ _  Of the family Pandalidae II 6 0306 13 30    Shrimps of the genus Crangon II 9 0306 13 90    Other \\Il 9 0306 14   Crabs : ||Il 0306 14 10 _ _ _ Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus 4 0306 14 30    Crabs of the species Cancer pagurus llIl 7,5 l 0306 14 90    Other Illl 7,5 0306 19   Other : lill 0306 19 10    Freshwater crayfish II 7,5 0306 19 30 _ _ _ Norway lobsters (Nephrops norvegicus) IlIl 6 0306 19 90    Other  Not frozen : 6 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp ., Jasus spp .) 6,2 0306 22   Lobsters (Homarus spp .): IlII 0306 22 10    Live IIII free II    Other : 0306 22 91 Whole 3 429 free 0306 22 99     Other Ill free l 0306 23   Shrimps and prawns : \II 0306 23 10    Of the family Pandalidae    Shrimps of the genus Crangon: 6 0306 23 31 _ _ _ _ Fresh , chilled or cooked by steaming or by boiling in water 9 0306 23 39     Other \II 9 0306 23 90    Other \ 9 0306 24   Crabs: \ 0306 24 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus 4 0306 24 30    Crabs of the species Cancer pagurus III 7,5 0306 24 90    Other Il 7,5 0306 29   Other: \ 0306 29 10    Freshwater crayfish 7,5 0306 29 30 _ _ _ Norway lobsters (Nephrops norvegicus) I|| 6 0306 29 90    Other 6 0307 Molluscs , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled , frozen , dried , salted or in brine : 0307 10  Oysters : I 0307 10 90   Other \ l 9  Scallops , including queen scallops , of the genera Pecten, Chlamys or Placopecten: \ \ 0307 21 00   Live , fresh or chilled \ l 4 No L 373 / 44 Official Journal of the European Communities 31 . 12 . 88 l 2 3 4 5  Other :09.0407 (cont 'd)   Coquilles St . Jacques (Pecten tnaximus), frozen 0307 29 0307 29 10 0307 29 90 0307 31 0307 31 10 0307 31 90 0307 39 0307 39 10 0307 39 90   Other Mussels (Mytilus spp ., Perna spp .):  Live , fresh or chilled :   Mytilus spp .   Perna spp .  Other :   Mytilus spp .   Perna spp . Cuttlefish ( Sepia officinalis , Rossia macrosoma, Sepiola spp .) and squid (Ommastrephes spp., Loligo spp ., Nototodarus spp., Sepioteuthis spp .):  Live , fresh or chilled :   Cuttlefish (Sepia officinalis , Rossia macrosoma, Sepiola spp .) 0307 41 0307 41 10   Squid (Ommastrephes spp ., Loligo spp., Nototodarus spp., Sepioteuthis spp .):    Loligo spp ., Ommastrephes sagittatus0307 41 91 0307 41 99 0307 49   _ Other  Other :   Frozen :    Cuttlefish (Sepia officinalis, Rossia macrosoma, Sepiola spp .):     Of the genus Sepiola other than Sepiola rondeleti     Other 0307 49 11 0307 49 19    Squid (Ommastrephes spp ., Loligo spp ., Nototodarus 3 429 (cont 'd ) 4 4 3,7 4 3,7 4 4 3 4 4 4 3 3 3 3 4 4 3 4 4 4 4 free 4 4 4 4 spp., Sepioteuthis spp .):     Loligo spp.:      Loligo vulgaris      Loligo pealei      Other     Ommastrephes sagittatus     Other   Other :    Cuttlefish (Sepia officinalis , Rossia macrosoma, Sepiola spp.) 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 59 0307 49 71    Squid (Ornmastrephes spp ., Loligo spp., Nototodarus spp., Sepioteuthis spp .):     Loligo spp., Ommastrephes sagittatus0307 49 91 0307 49 99 0307 51 00 0307 59 0307 59 10 0307 59 90 ex 0307 91 00 0307 99 0307 99 11 0307 99 13 ex 0307 99 19 ex 0307 99 90     Other Octopus (Octopus spp .):  Live , fresh or chilled  Other :   Frozen   Other Other :  Molluscs , live , fresh or chilled  Other : Frozen :    Illex spp .    Striped venus and other species of the family Veneridae    Other molluscs   Other molluscs 31 . 12 . 88 Official Journal of the European Communities No L 373 /45 1 2 3 4 5 09.0409 .1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs : l  Fish , whole or in pieces , but not minced : ll \ 1604 11 00   Salmon \\ 2,7 1604 12   Herrings: || l 1604 12 10    Fillets , raw , coated with batter or breadcrumbs , deep frozen 7,5 1604 12 90    Other ll 10 1604 13   Sardines , sardinella and brisling or sprats : ll \ ex 1604 13 10    Sardines , of the species Sardina pilchardus    Other sardines 10,9 10,9 1604 13 90    Other li 10 1604 14   Tunas , skipjack and Atlantic bonito (Sarda spp .): II ll 1604 14 10    Tunas and skipjack ll 12 1604 14 90    Atlantic bonito (Sarda spp .) 12,5 1604 15   Mackerel : ll ll 1604 15 10    Of the species Scomber scombrus and Scomber japonicus 12,5 1604 15 90    Of the species Scomber australasicus Il 10 \ 1604 16 00   Anchovies \\ 12,5 1604 19   Other : !&gt; \ 1604 19 10    Salmonidae , other than salmon 539 3,5 1604 19 30    Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 12 1604 19 50    Fish of the species Ocrynopsis unicolor    Other : 12,5 1604 19 91     Fillets , raw , coated with batter or bread / crumbs , deep frozen 7,5 1604 19 99     Other 10 1604 20  Other prepared or preserved fish : l 1604 20 10   Of salmon 2,7 1604 20 30   Of Salmonidae , other than salmon 3,5 1604 20 40   Of anchovies \\ 12,5 ex 1604 20 50   Of sardines of the species Sardina pilchardus I 10,9 ex 1604 20 50   Other sardines 10,9 ex 1604 20 50   Of bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 12,5 1604 20 70   Of tunas , skipjack or other fish of the genus Euthynnus l 12 1604 20 90   Of other fish \ 10 1604 30  Caviar and caviar substitutes : \ 1604 30 10   Caviar ( sturgeon roe ) 15 1604 30 90   Caviar substitutes 15 2301 Flours , meals and pellets , of meat or meat offal , of fish or of crustaceans , molluscs or other aquatic invertebrates , unfit for human consumption ; greaves : ex 2301 20 00  Flours , meals and pellets , of fish or of crustaceans , molluscs 227 free